An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

NICKI BOYD, | No. 68436
Appellant, 
vs. ' 
THE STATE OF NEVADA, ‘ F E L E 3!
Respondent SEP 2 9. 2015

TRACIE K. Ll’NDEMAN

—__—+__l
CLERK OF SUPREME comm
ORDER DISMISSIN G APPEAL BY g-

DEP JTY CLERK

This appeal was initiated by the ﬁling of a pro so notice of
appeal. Eighth Judicial District Court, Clark County; Douglas Smith}
Judge.

Appellant filed a notice of appeal on July 14, 2015, and an
amended notice of appeal on August 237, 2015. No appealablc order was
designated in the notice of appeal and amended notice of appeal. Because
appellant failed to designate an appoalable order, we

ORDER this appeal DISMISSED.

1‘

Q X
M‘w. am , J.
Gibbons Pickering

cc: Hon. Douglas Smith, District Judge
Nicki Boyd
Nguyen «3; Lay
Attorney GeneralfCarson City
Clark County District Attorney
Eighth Diatrict Court Clerk

SUPREME COURT
OF
NEVADA

(0] zoom riiﬂﬁhv